Citation Nr: 0113628	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-07 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

What evaluation is warranted for shortening of the right 
lower extremity, from November 9, 1995?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from April 1954 to 
April 1957.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a December 1998 
rating decision of the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Buffalo, New York 
(hereinafter RO).

In his January 1999 notice of disagreement the appellant 
raised the issue of entitlement to a total disability 
evaluation based upon individual unemployability.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into VA's adjudication 
process, which impact on the veteran's claim on appeal.  As 
these procedures could not have been followed by the RO at 
the time of the December 1998 rating decision, and as these 
procedures are more favorable to the veteran than those 
previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that evidence to be considered in the appeal of 
an initial assignment of a rating disability is not limited 
to that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court discussed the concept of "staging" 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded percentage evaluations 
for separate periods based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App. at 126.  Accordingly, 
the Board has recharacterized the issue on appeal in order to 
comply with the opinion by the Court in Fenderson.  

Although the veteran was afforded VA examinations in August 
1996 and July 1998, the Board finds that these examinations 
are inadequate for rating purposes.  The Court has held that 
"[w]here, as here, the record before the [Board] was clearly 
inadequate, remand [to the RO] is required."  Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990).  In the instant case, 
service connection for shortening of the right lower 
extremity was granted under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) by a rating decision dated in December 
1998.  A 10 percent evaluation was assigned under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5275 (2000), 
effective from November 9, 1995.  Shortening of the bones of 
the lower extremity is rated 10 percent disabling when the 
service-connected leg is  11/4 to 2 inches (3.2 centimeters to 
5.1 centimeters) shorter than the other leg.  Id.  The note 
to Diagnostic Code 5275 states that both lower extremities 
should be measured from the anterior superior spine of the 
ilium to the internal malleolus of the tibia.  The VA 
examinations conducted in 1996 and 1998, however, measured 
the lower extremities from the umbilicus to the medial 
malleolus, and from the ischium pubis, respectively.  
Accordingly, another VA examination must be conducted.  
38 C.F.R. § 3.327 (2000).  

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent of any right lower extremity 
shortening.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  Each lower extremity must 
be measured from the anterior superior 
spine of the ilium to the internal 
malleolus of the tibia, and the 
measurements recorded.  Additionally, the 
examiner must provide an opinion as to 
any functional impairment that results 
from the veteran's service-connected 
shortening of the right lower extremity, 
as well as any disorders that are the 
result of, or aggravated by, the 
shortening of the right lower extremity.  

In this regard, in accordance with DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the 
examination report should cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.  A complete rationale for all 
opinions should be provided.  Any report 
prepared should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, the RO should adjudicate 
the issue of entitlement to an initial 
rating in excess of 10 percent for 
shortening of the right lower extremity, 
with consideration of the holding in 
Fenderson, to include "staged" ratings, 
if appropriate.  If the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

